Case 19-01028-JDW       Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09         Desc Main
                                 Document Page 1 of 12

____________________________________________________________________________
                                                 SO ORDERED,




                                                 Judge Jason D. Woodard
                                                 United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

In re:                                            )
                                                  )
     MICHAEL E. MANSEL,                           )        Case No.:        19-10761-JDW
                                                  )
              Debtor.                             )        Chapter          7
                                                  )
     PIGGLY WIGGLY ALABAMA                        )
     DISTRUBUTING COMPANY, INC.,                  )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )        A.P. No.:        19-01028-JDW
                                                  )
     MICHAEL E. MANSEL,                           )
                                                  )
              Defendant.                          )

             MEMORANDUM OPINION AND ORDER GRANTING
              MOTION TO STRIKE JURY DEMAND (DKT. # 36)

         This adversary proceeding is before the Court on the Motion to Strike

Jury Demand (the “Motion to Strike”) (A.P. Dkt. # 36) filed by Piggly Wiggly


                                             1
Case 19-01028-JDW      Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09        Desc Main
                                Document Page 2 of 12



Alabama Distributing Company, Inc. (the “Creditor”). The Creditor initiated

this adversary proceeding by filing a complaint against the debtor, Michael E.

Mansel (the “Debtor”), seeking a determination that the undisputed debt owed

to the Creditor is nondischargeable. (A.P. Dkt. ## 1, 12, 25). 1 The Debtor filed

an answer and counterclaim against the Creditor, making a jury demand as to

all issues raised in the complaint and the counterclaim. (A.P. Dkt. # 33). The

Creditor filed this motion to strike the jury demand as to the dischargeability

claim only. A hearing was held on April 15, 2020, where the Court heard

argument and the Motion to Strike was taken under advisement.

       The Court has considered the arguments and relevant law and finds and

concludes that the Debtor does not have a right to a jury trial on the

dischargeability issue. Accordingly, the Motion to Strike is due to be granted.

                                  I. JURISDICTION

       This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of

Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

U.S.C. § 157(b)(2)(A), (B), (J), and (I).




1Citations to the main bankruptcy docket are to “Bankr. Dkt. # ___.” Citations to the
adversary proceeding docket are to “A.P. Dkt. #___.”

                                             2
Case 19-01028-JDW        Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09    Desc Main
                                  Document Page 3 of 12



                                    II. BACKGROUND2

          The Debtor is the sole shareholder and principal of M.E.M., Inc. (the

“Company”), which operated a grocery store in New Albany, MS under the

tradename “Piggly Wiggly.” 3 The Creditor supplied the grocery store with

inventory and other goods on credit.4              In return, the Debtor guaranteed

repayment of the debt owed to the Creditor by the Company. 5 The Creditor’s

objection to dischargeability alleges that the Debtor mispresented his financial

condition, specifically the value of his personal residence, when demonstrating

his creditworthiness as a guarantor of the credit facility. 6

          In his sworn schedules filed in the underlying bankruptcy case, the

Debtor admitted, under penalty of perjury, that the debt owed to the Creditor

in the amount of $583,000.00 is uncontingent and undisputed. 7 The Creditor

later filed its proof of claim (Claim No. 2-1) in the amount of $443,895.75.8 The

Debtor did not object to the claim.




2   These limited background facts are either undisputed or indisputable.
3   A.P. Dkt. ## 25, 33.
4   Id.
5   Id.
6 A.P. Dkt. # 25. Specifically, the Creditor contends that the Debtor presented fraudulent
financial statements when making the debt owed to the Creditor and that the debt should be
deemed nondischargeable under 11 U.S.C. § 523(a)(2)(B).
7 Bankr. Dkt. # 1.
8 Claims Register # 19-10761-JDW, Claim # 2-1.



                                               3
Case 19-01028-JDW        Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09   Desc Main
                                  Document Page 4 of 12



                              III. CONCLUSIONS OF LAW

           Rule 38(a) of the Federal Rules of Civil Procedure, made applicable to

bankruptcy cases and proceedings by Rule 9015 of the Federal Rules of

Bankruptcy Procedure, “preserves the right of jury trial in those cases in which

the right is protected by the 7th Amendment to the Constitution or when a jury

trial is provided for by federal statute.”9 “The rule contains no affirmative

grant, and neither enlarges nor restricts the right to jury trial that otherwise

exists.” 10

           There are several requirements that must be satisfied before a jury trial

may take place in a bankruptcy court:

           1) There must be a right to a jury trial in the first place. Neither
              the statute nor the rule expands or creates any right to a jury
              trial; that right is determined elsewhere, either in the Seventh
              Amendment to the Constitution or in a statute;
           2) A timely demand for a jury trial must have been filed pursuant
              to Civil Rule 38(b), incorporated by Rule 9015(b);
           3) The bankruptcy judge must have been specially designated to
              conduct the jury trial; [and]
           4) In accordance with section 157(e), all parties to the litigation
              must consent to a jury trial in the bankruptcy court, a
              requirement that solves pre-existing constitutional problems.
              The way in which that consent is to be manifested is by timely
              filing a joint statement or separate statements expressing that
              consent.11



9   Collier on Bankruptcy, ¶9015.03.
10   Id.
11   Collier on Bankruptcy, ¶9015.14.

                                             4
Case 19-01028-JDW       Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09       Desc Main
                                 Document Page 5 of 12



       Here, requirements two and three are not at issue. The jury demand

was timely made, and the undersigned has been designated to conduct jury

trials.12 As to the fourth requirement, the parties do not consent to a jury trial

in bankruptcy court, so this Court will preside over all pre-trial issues. Any

remaining issues to be decided by a jury will then be presided over by the

District Court. The only question for today is the first requirement–whether

the Debtor has a right to a jury trial on the dischargeability issue.

       The Seventh Amendment provides that “[i]n Suits at common law, where

the value in controversy shall exceed twenty dollars, the right of trial by jury

shall be preserved….” 13 The United States Supreme Court has “consistently

interpreted the phrase ‘Suits in common law’ to refer to suits in which legal

rights were to be ascertained and determined, in contradistinction to those

where equitable rights alone were recognized, and equitable remedies were

administered.” 14

       In Granfinanciera, the Supreme Court promulgated a two-part test to

determine whether a claim is legal or equitable in nature: “[f]irst, we

compare…the 18th-century actions brought in the courts of law and equity.



12U.S. District Court for the Northern District of Mississippi’s Amended Order Designating
the Bankruptcy Judges of the Northern District of Mississippi to Conduct Jury Trials , dated
June 9, 2014, effective nunc pro tunc to October 22, 1994, available at
www.msnb.uscourts.gov/standing-orders.
13 U.S. Const. amend. VII.
14 Granfinanciera v. Nordberg , 492 U.S. 33, 41 (1989).



                                              5
Case 19-01028-JDW       Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09           Desc Main
                                 Document Page 6 of 12



Second, we examine the remedy sought and determine whether it is legal or

equitable in nature.” 15 The Supreme Court also noted that the second prong of

the analysis is more important than the first.16 “Legal claims are not magically

converted into equitable issues by their presentation to a court of equity.” 17

When an action is simply for the recovery of a money judgment the action is

one at law, as a request for a money judgment presents a claim that is

unquestionably legal. 18

       That said, “it is well-settled that when Congress creates new statutory

public rights, it may assign their adjudication to an administrative agency with

which a jury trial would be incompatible, without violating the Seventh

Amendment’s injunction that jury trial is to be preserved in suits at common

law.” 19 “Public rights include seemingly private rights that are created by

Congress, acting for a valid legislative purpose pursuant to its constitutional

powers under Article I, that are so closely integrated into a public regulatory

scheme as to a matter appropriate for agency resolution with limited

involvement by the Article III judiciary.”20 Bankruptcy is an example of an

area involving public rights because Congress has:


15 Granfinanciera, 492 U.S. at 42.
16 Id.
17 Id. at 52 (citing Ross v. Bernhard , 396 U.S. 531, 538 (1970)).
18 Id. at 48 (citing Pernell v. Southall Realty , 416 U.S. 363, 370 (1974); Dairy Queen, Inc. v.

Wood, 369 U.S. 469 (1962)).
19 U.S. Bank Nat. Ass’n v. Verizon Commc’ns, Inc., 761 F.3d 409, 417 (5th Cir. 2014).
20 Id.



                                               6
Case 19-01028-JDW       Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09   Desc Main
                                 Document Page 7 of 12



       [e]stablished uniform laws on the subject of bankruptcy, which
       convert the creditor’s legal claim into an equitable claim to a pro
       rata share of the res…. As bankruptcy courts have summary
       jurisdiction to adjudicate controversies relating to property over
       which they have actual or constructive possession, and as the
       proceedings of bankruptcy courts are inherently proceedings of
       equity, there is no Seventh Amendment right to a jury trial for
       determination of objections to claims.” 21
       In Granfinanciera, the Supreme Court considered whether the public

rights doctrine converted a fraudulent conveyance claim into an equitable

claim that had been brought by the debtor against a creditor where the

creditor-defendant requested a jury trial.22 The Supreme Court held that a

creditor triggers the process of allowance and disallowance of claims when it

files a claim against the bankruptcy estate, which in turn subjects the creditor

to the equitable power of the bankruptcy court but, because the creditor-

defendant there had not submitted proofs of claim against the bankruptcy

estate, the creditor had not subjected itself to the equitable power of the

bankruptcy court and triggered the public-rights exception, and thus the

creditor-defendant was entitled to a jury trial. 23

       In Langenkamp v. Culp, where the creditors submitted a claim against

a bankruptcy estate and the trustee later sued the creditors to recover

preferential transfers, the Supreme Court held that, unlike in Granfinanciera,


21 Id. (citing Katchen v. Landy, 382 U.S. 323, 336-337 (1966)).
22 Granfinanciera, 492 U.S. at 36-37, 51-55.
23 Id. at 58-59.



                                              7
Case 19-01028-JDW         Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09           Desc Main
                                   Document Page 8 of 12



the creditor-defendants were not entitled to a jury trial because the proof of

claim and trustee’s action became an integral to the restructuring of the

debtor-creditor        relationship      through      the    bankruptcy      court’s     equity

jurisdiction.24

          In Matter of Merrill, the Court of Appeals for the Fifth Circuit held that

“because of the equitable nature of bankruptcy proceedings there is generally

no constitutional right to a jury trial.”25 The Fifth Circuit did find, however,

that even though there was no right to a jury trial on the dischargeability issue,

that once the bankruptcy court determined that the debt was not

dischargeable, a right to a jury trial existed on the issues of liability and

amount. 26

          Later, in U.S. Bank Nat. Ass’n v. Verizon Commc’ns, Inc., the Fifth

Circuit, following its holding in In re Jenson, found no importance should be

placed on the fact that the debtor, as opposed to the creditor, sought a jury

trial. 27 In following Jenson, the Fifth Circuit agreed with the Seventh Circuit’s

decision in In re Hallahan, which “reasoned if creditors lose their jury trial

rights by presenting claims against the estate, debtors who initially chose to




24   Langenkamp v. Culp , 498 U.S. 42, 42-44 (1990).
25   Matter of Merrill, 594 F.2d 1064, 1067 (5th Cir. 1979) (citing Katchen, 382 U.S. at 336-340
(1966)).
26   Merrill, 594 F.2d at 1068.
27   U.S. Bank Nat. Ass’n, 761 F.3d at 420. (citing In re Jenson, 946 F.2d 369 (5th Cir. 1991)).

                                                 8
Case 19-01028-JDW       Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09   Desc Main
                                 Document Page 9 of 12



invoke the bankruptcy court’s jurisdiction to seek protection from their

creditors cannot be endowed with any stronger right.” 28 In Hallahan, the

Seventh Circuit recognized that there was authority for a bifurcated

dischargeabilty proceeding where a party was entitled to a jury trial on issues

of liability and amount once a bankruptcy court had determined the debt

nondischargeable. 29 The Seventh Circuit ultimately found that by choosing to

file bankruptcy, the debtor waived any complaints he may have had about jury

trial rights that he might have asserted outside the bankruptcy forum.30 The

Seventh Circuit further noted that it was preferable to allow a bankruptcy

court, which ruled on the dischargeability of debt, to adjudicate the issues of

liability and damages. 31 “Requiring the empaneling of a jury in bankruptcy

court in the midst of the dischargeability proceedings, or perhaps referring the

matter back to district court for a jury trial there, creates a cumbersome

process.”32

       More importantly, however, allowing a bankruptcy judge to settle
       both the dischargeability of the debt and the amount of the money
       judgment accords with the “rule generally followed by courts of
       equity that having jurisdiction of the parties to controversies
       brought before them, they will decide all matters in dispute and
       decree complete relief.”33

28 Id. (quoting In re Hallahan, 936 F.2d 1496, 1505 (7th Cir. 1991)).
29 Hallahan, 936 F.2d at 1507-1508. (citing Merrill, 594 F.2d at 1068).
30 Hallahan, 936 F.2d at 1508.
31 Id.
32 Id.
33 Id. (citing Alexander v. Hillman, 296 U.S. 222, 242 (1935)).



                                              9
Case 19-01028-JDW      Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09   Desc Main
                                Document Page 10 of 12




“Once properly before a court of equity, a party subjects himself or herself to

all consequences that attach to an appearance.” 34

       In Jensen, the Fifth Circuit agreed with the result in Hallahan, but

disagreed with its reasoning with regard to why the debtor had no right to a

jury trial, even if the claims against him were legal in nature. 35 The Fifth

Circuit reasoned that the debtor was not entitled to a jury trial in Hallahan:

       not because the debtor had filed a petition in bankruptcy, but
       because the plaintiff had submitted his claim against the debtor
       to the equitable jurisdiction of the bankruptcy court. Filing a
       proof of claim denied both the plaintiff and the defendant debtor,
       any right to jury trial that they otherwise might have had on that
       claim. 36

       The United States Bankruptcy Court for the Northern District of Texas,

recognizing the Fifth Circuit holding in Merrill, noted that there was a

question concerning whether the debtors were entitled to a jury trial with

respect to the issues of liability and amount once a debt was deemed

nondischargeable.37 However, the Thomas court ultimately found, based on

the Fifth Circuit holding in Jensen, that “once the plaintiff submitted her claim




34 Id.
35 In re Jenson, 946 F.2d at 374.
36 Id.
37 In re Thomas, 235 B.R. 864, 866 (Bankr. N.D. Tex. 1999).



                                            10
Case 19-01028-JDW          Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09   Desc Main
                                    Document Page 11 of 12



to the equitable powers of the bankruptcy court by filing a proof of claim, the

debtors lost any right to a jury trial on that claim.” 38

          Here, the Debtor clearly has no right to a jury trial to determine whether

the debt is nondischargeable. While the Fifth Circuit’s holding in Merrill

suggested that the Debtor might have the right to a jury trial if there was a

question as to the amount of debt, the Fifth Circuit’s later holding in Jenson

suggests otherwise.

          Regardless, here there is no dispute as to liability or the amount of debt.

Pursuant to 11 U.S.C. § 502(a), a claim is deemed allowed unless a party in

interest objects.         The Creditor filed its proof of claim in the underlying

bankruptcy case and the Debtor did not object.39 Further, the Debtor’s sworn

schedules admit that he owes an undisputed debt to the Creditor in an amount

exceeding the amounts claimed here.40

                                       IV. CONCLUSION

          The Debtor has no right to a jury trial to determine whether the debt is

nondischargeable. Fifth Circuit precedent further suggests that the Debtor

has no right to a jury trial on the amount of the debt, but that is not an issue




38   Id. (citing In re Jenson, 946 F.2d at 374).
39   Claim # 2-1.
40   Bankr. Dkt. # 1.

                                                   11
Case 19-01028-JDW   Doc 49    Filed 04/29/20 Entered 04/29/20 14:12:09   Desc Main
                             Document Page 12 of 12



for today. The Debtor has already admitted, under oath, the existence and

amount of the debt owed to the Creditor. Accordingly, it is hereby

      ORDERED, ADJUDGED, and DECREED that the Motion to Strike Jury

Demand (A.P. Dkt. # 36) is GRANTED.




                                        12
